Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been submitted for examination.

Allowable Subject Matter
Claims 5-6, 8-9, 13-14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 1-4 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Slaney et al (hereinafter Slaney) US Patent No 9384214 in view of de Juan etl (hereinafter De Juan) US Publication NO 20200097764.


A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer device to: 
determine and associate one or more multi-term contextual tags with one or more digital content items based on a correspondence between user search queries, tags of the one or more digital content items, and user selections of the one or more digital content items in response to the user search queries;
(Abstract and  column 3, lines 44-55 and column 14, lines 54-67 and column 15, lines 19 -67 and column 15, lines 53-67 and column 16, lines 1-21)
 propagate the one or more multi-term contextual tags to one or more additional digital content items based on a similarity between the one or more additional digital content items and the one or more digital content items associated with the one or more multi-term contextual tags; 
(Abstract and column 8, lines 40--57 column 11, lines 19-51, wherein the conceptual tag are the contextual tag)
Slaney does not explicitly teach and receive an additional search query comprising a multi-term contextual tag, however in analogous art of content searching, De Juan teaches:
and receive an additional search query comprising a multi-term contextual tag; 
(Paragraph [0059])
and return a digital content item associated with the multi-term contextual tag. 
(Paragraphs [0059] and [0063]-[0064])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Slaney and De Juan by incorporating the teaching of De Juan into the method of Slaney. One having ordinary skill in the art would have found it motivated to use the content management of De Juan into the system of Slaney for the purpose of augmenting search concept.

As per claim 2, Slaney and De Juan teach:
The non-transitory computer-readable medium of claim 1, wherein each multi-term contextual tag, from the one or more multi-term contextual tags, comprises a plurality of terms that represent a concept based on a relation between the plurality of terms. 
(Column 4, lines 23-42 and Column 14, lines 42-50)(Slaney)As per claim 3, Slaney and De Juan teach:
 	The non-transitory computer-readable medium of claim 1, wherein determining and associating the one or more multi-term contextual tags with the one or more digital content items comprises: determining the one or more multi-term contextual tags from the user search queries; 
(Abstract and  column 3, lines 44-55 and column 14, lines 54-67 and column 15, lines 19 -67 and column 15, lines 53-67 and column 16, lines 1-21)( Slaney)
and associating the one or more multi-term contextual tags with the one or more digital content items based on: the user selections of the one or more digital content items in response to the user search queries; 
(Abstract and  column 3, lines 44-55 and column 14, lines 54-67 and column 15, lines 19 -67 and column 15, lines 53-67 and column 16, lines 1-21)( Slaney)
and one or more terms of the one or more multi-term contextual tags comprising the tags of the one or more digital content items. (Abstract and  column 3, lines 44-55 and column 14, lines 54-67 and column 15, lines 19 -67 and column 15, lines 53-67 and column 16, lines 1-21)( Slaney)

As per claim 4, Slaney and De Juan teach:
 	The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to: 
generate, utilizing a neural network, one or more descriptors for a collection of digital content items;

 	generate a cluster of digital content items from the collection of digital content items using a clustering algorithm and the one or more descriptors, wherein the cluster of digital content items comprises the one or more digital content items associated with the one or more multi-term contextual tags;
(Paragraphs [0008], [0022] and [0043] and [0056], wherein the image/scene clustering is based on descriptor (i.e vehicle))( De Juan)
 	and identify the one or more additional digital content items from the cluster of digital content items. (Paragraphs [0008], [0022] and [0043] and [0056], wherein the image/scene clustering is based on descriptor (i.e vehicle))

Claims 19-20 are method claims respectively corresponding to non-transitory computer medium claims 1-2 and they are rejected under the same rational as 1-2

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Slaney and de Juan in view of Vidal et al (hereinafter Vidal) US Publication NO 20150363660.

As per claim 7, Slaney and de Juan do not explicitly teach clustering algorithm comprises a k-nearest neighbor algorithm, however in analogous art of content management, Vidal teaches: 	clustering algorithm comprises a k-nearest neighbor algorithm. 
(Paragraphs [0073], [0075], [0075] and [0079])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Slaney and De Juan by incorporating the teaching of De Juan into the method of Slaney. One having ordinary skill in the art would have found it motivated to use the content .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slaney et al  (hereinafter Slaney) US Patent No 9384214.

As per claim 10, Slaney teaches:
A system comprising: at least one processor; and at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor, cause the system to: determine one or more multi-term contextual tags from user search queries; 
(Abstract and  column 3, lines 44-55 and column 14, lines 54-67 and column 15, lines 19 -67 and column 15, lines 53-67 and column 16, lines 1-21)
and associate the one or more multi-term contextual tags with one or more digital content items and generate tag scores for the one or more digital content items based on: user selections of the one or more digital content items in response to the user search queries; 
(Abstract and  column 3, lines 44-55 and column 14, lines 54-67 and column 15, lines 19 -67 and column 15, lines 53-67 and column 16, lines 1-21)
and one or more terms of the one or more multi-term contextual tags comprising tags of the one or more digital content items; 

 	identify one or more additional digital content items based on similarities with the one or more digital content items associated with the one or more multi-term contextual tags; 
(Column 10, lines 13-35 and column 12, lines 46-67)
and propagate the one or more multi-term contextual tags to the one or more additional digital content items based on a combination of the tag scores and digital content item similarity scores.
(Column 3, lines 16-21 and column 12-35 and column 12, lines 16-67)

As per claim 11, Slaney teaches:
 	The system of claim 10, wherein each multi-term contextual tag, from the one or more multi-term contextual tags, comprises a plurality of terms that represent a concept based on a relation between the plurality of terms.
(Column 4, lines 23-42 and Column 14, lines 42-50)

Claims 12 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Slaney et al  (hereinafter Slaney) US Patent No 9384214 in view of de Juan etl (hereinafter De Juan) US Publication NO 20200097764.

As per claim 12, Slaney does not explicitly teach generate a cluster of digital content items from the collection of digital content items using a clustering algorithm and the one or more descriptors, however in analogous art of content management, de Juan teaches:
 	generate, utilizing a neural network, one or more descriptors for a collection of digital content items;

 	generate a cluster of digital content items from the collection of digital content items using a clustering algorithm and the one or more descriptors, wherein the cluster of digital content items comprises the one or more digital content items associated with the one or more multi-term contextual tags; 
(Paragraphs [0008], [0022] and [0043] and [0056])
and wherein identifying the one or more additional digital content items comprises identifying the one or more additional digital content items from the cluster of digital content items.
(Paragraphs [0008], [0022] and [0043] and [0056])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Slaney and De Juan by incorporating the teaching of De Juan into the method of Slaney. One having ordinary skill in the art would have found it motivated to use the content management of De Juan into the system of Slaney for the purpose of augmenting search concept.

As per claim 18, Slaney does not explicitly teach and receive an additional search query comprising a multi-term contextual tag, however in analogous art of content searching, De Juan teaches:
and receive an additional search query comprising a multi-term contextual tag; 
(Paragraph [0059])
and return a digital content item associated with the multi-term contextual tag. 
(Paragraphs [0059] and [0063]-[0064])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Slaney and De Juan by incorporating the teaching of De Juan into the method of Slaney. One having ordinary skill in the art would have found it motivated to use the content management of De Juan into the system of Slaney for the purpose of augmenting search concept.


Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Slaney and de Juan in view of Vidal et al (hereinafter Vidal) US Publication NO 20150363660.

As per claim 7, Slaney and de Juan do not explicitly teach clustering algorithm comprises a k-nearest neighbor algorithm, however in analogous art of content management, Vidal teaches: 	clustering algorithm comprises a k-nearest neighbor algorithm. 
(Paragraphs [0073], [0075], [0075] and [0079])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Slaney and De Juan by incorporating the teaching of De Juan into the method of Slaney. One having ordinary skill in the art would have found it motivated to use the content management of De Juan into the system of Slaney for the purpose of classifying content and finding exact with high probability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                         5/11/2021